Case iDiavOQUSVHWE Diomumentt4at1 Atiket0e620201 PRage lob

 

 

        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

Page 1 of 3
Sgency Case Number Agency NCIC Number ~ GEORGIA County Oste Rec. by GDOT |
C000634436-01 GAGSPoo0D : R VEHICLE CRASH REPORT HALL
Estimated Crash Dispatch orrival Total Number of Inside City OF
Date Time Date Time Date Time Vehicles Injuries Fatalities
OS01N9 21:35 O5.01/19 21:42 Os20119 2157 Z 1 0
Road of ft ths
Occurrence 1-885 NB Intersection \With_ O Corrected Report
Not 4 Its Ohdles O North Ogest = ae
Intersection But 1000 Feet South Ovwest Of SR S45 0 Sup To Original
Latitude (1) 3413646 Longitude (4) -83.95382 O Hit and Run?
omap no (Fomap on
aa 2 [ome ia
Unit #) 69 Driver | LAST NAME FIRST MIQOLE [Unit #} 4 Driver | LAST NOME FIRST MIDDLE
4 O Ped RAVEN THOMAS AMERY) 2 O Ped KHIMAN| SABIA FL
C Bike address O Bike  [Sdrress
Susp & Fault [WTO Susp At Fault WWIII
City State Zip City State Zip DOB
FLOWERY BR GA 30542 M1957 RICHMOND HILL NY 1i413 (7358
iver's License No. Class State Countr Driver's License No. Class State Country
Cc GA UNITED STATES 7, oe Zn Ti NY¥ UNITED STATES
Insurance Co, Policy No. | Telephone No. Insurance Go. Policy No. | Telephone No.
SAFEWAY INSURANCE 3099745-G.A-PP-001 PROGRESSIVE 923893828
ear Make Model ‘ear Make Model
2017 KLA FORTE Li 2014 HONDA ODYSSEY
VIN Vehicle Color VIN Vehicle Color
BKPF RAAF OHE1S2424 BLU SFNRLSHO1EB017672 SIL
Tag # State County Year Tag a State County Veer
PRHUSI?S BA HALL 2019 REAOIA? GA FULTON 2020
Trailer Tag # State County Year Trailer Tag # State County Year
= : Owner's Lest Name First Hiddle ‘ Ovmer's Last Name First Hiddle
HE] Same as Driver Raven THOMAS AVERY (C] Same as Driver ay KHINMANI SABIA
U
Zip Lz State Zip
30542-3303 SANDY SPRINGS _ GA 30328-2675
Removed By: O Request Removed By () Reczest
DON KERNS WRECKER List OWNER C) List
Joo Test: | Type: Results: | stig. test Type: Results: Aico Test: | Type: | Results: | Drug Test: Type: Results:
ps = 2
First Hermful Evert: 11 | Most Harmful Evert:2 | Operator/Ped Cond:1 First Harmful Evert: 11 | dost Harmful Event: 11 | Operstor/Ped Cond:i
Operator Contributing Factors 3. 1 Operator Contributing Factors 1 1
Vehicle Cortributing Factors 1 | Roadway Contributing Factors 6 Vehicle Contributing Factors | Roadway Contributing Factors
§Direction of Travel: 1|Vehicle tianeuver: 5|Non-Motor Maneuver: Direction of Travel: 1] Vehicle Maneuver: 5) Non-Hoter Maneuver:
Nehicle Class: {|Vehicle Type: 1 Mision Obscured: 1 g¥ehicle Class: 1] Vehicle Type: ' 10|Mision Obseured: 1
Number of Occupants: 1|frea of Initial Contect:12 | Damage to Veh: 4 Number of Occupants: 2/4rea of Initial Contact: 6| Damage ta Veh: 3
Traffic-Way How: 3}Roed Comp: 2 | Road Character: 1 BTraffic-Way Flow: 3| Road Comp: 2) Road Character: 1
Number of Lanes: 4} Posted Speed: 70 |Work Zone: 2 @Number of Lanes: 4| Posted Speed: 70) Work Zone: 2
Traffic Control: 7 Device Inoperstive: O Yes © No Traffic Control:7 Device Inoperstive: O ‘Yes No
Citation Information: Citation Informetion:
Citation # Geze2na2 0.0.6.4, § 40-846 _ Citation # 0.0.6.4. 6
Citstion # _On0242699 0.0.0.8, § 18-19-21) Citation # 0.0.0.4. §
Citation # 0.C.6.4. § Citation # 0.0.6.4. §
2 3aart (eee) e 2 3 ®, r OTOR o
Carrier Marne: Carrier Name:
Address City State Zip Address City Sate fip
U.S. D.O.T. # No. of Pxles GCVAWR. U.$.D.0.7.8# No. of fxles GALAELR.
pmo Body Type Vehicle Config.| 0 Interstate Fed. Reportable Cargo Body Type Vehicle Config.{ O Interstete Fed. Reportable
5 intrastate Oves OO No 5 Intrastate Ovyes  ONo
C.0.L.? Oves ONo | C.0.L. Suspended? 0 yes ONo C.0.L.? Oves ONo | C.0.L. Suspended? O ves ONo
Nehicle Placarded? Oves O No | Hazardous Materials? O ves ONo Vehicle Placarded? O Yes OONo | Hazardous Materials? O ves ONo
Haz Met Released? O Yes ONo Haz Mat Released? O Yes O No
If YES: Name or four Digit Nurber from Oiamond or Bo: YES: Hare or four Digit Number from Diamond or Bo:
One Digit Number from Bottom of Diamond One Digit Number from Bottom of Dismond
ORen OF RoacO Down Hill RunayerO Cargo Loss or Shit 0 Seperation of UnitsfiRan Off RosadODown Hill RunaweO Car
: argo Loss o
pase PLAINTIFF’S

 

 

 

EXHIBIT
Ze

OMT ree rt sane
Case UAtrow OnE WHE Derument4l4 Aen ORs Rage pia

     
 
    

PEE eae

2 | Location at Area of Impact: 1] Weather:
elena
Vebick Tasduebick 2 were bot Tee litg north Ob FOS Ib he Ritiane. Ve bloke Ques slowing or tance ahead whlk pebick 1 wes Dllowlg Do ckee ly, caesieg tt tort ste

wehick 2 lb he mar. Aer mpactiebicn 2 wes siowhg Dsmp whlk webick 1 Hortsiaed agalstihe rearoruehick 2 lk the bite Of LOGOS. Diver 1 thes eltherkepthis Dotos
be ace kiabr or the acceklabrotintkk 1 stick, catsig the Tort tres Dspls. veblok 1's Tortties cagiinm adds hegrmed.

Manner of Collision:

HOB: Drber 1 stad be savsmoke comisg trom bt hood prbr Docollidhg wih wetick 2.
Hob: Orber2ctedmbick istrick kit vebick is the reermalipk thes bevre be stopped.

The Ibpestigatios wes reconedo: 172 USB Pema ¢2008.

INDICATE

rtiaasimeh ne siseniaelenraeieley
Owner

Damage Other Than Vehicle

 

1# Surface Condition: 1] Light Condition: 5

NORTH ey,

 

 
   

Page 2 of 3

    

Joe

 

 

Cae sees ated a
City

  

 

 

  
 

Name (Last, First) Fddress State Zip Code

 
 

CECUPANT INFORMSTION

 

 

Telephone Number

  

   

 

 

ZA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name (Last, First}; RAVEN, THOMAS pddess VAAL SSSIL LIP ELLELLLLLLE
4 Age: Sex: Unit 4 Position: Safety Eq: Ejected: Extricated: | fir Bag: Injury: Taken for
61 tul 1 1 3 1 2 2 2 Treamert: 1
Injury Taken To: By: EMS Notified Time: EMS Srrival Time: Hospital Arrival Time:
NEGMC HALL COUNTY Bus
Name (Last, First): KHIMANI, SA8JA et LLL
% Age: Sex: Unit # Position: Safety Eq: Ejected: Extricated: fir Bag: Injury: Taken for
61 tu Z 1 3 1 2 g o Treamert: 2
Injury Taken To: By: EMS Notified Time: EMS Orrival Tire: Hospital Arrival Time:
Name (Last, First}; KHIMANI, YASMEEN Address: LLL LLLLLLLLELLLL ES
3 fge: Sex: Unit # Position: Safety Eq: Ejected: Extricated: Air Bag: Injury: Taken for
538 F 2 3 3 1 2 2 6 Treamernt: 2
Injury Taken To: By: ENS Notified Time: EMS Arrival Time: Hospital Arrival Tire:
Photos Taken: OO Yes By: Once NOS CANSIM TAS 20 Mt 2 ai, Messe said Pomtnarsceror DO COT Crest
E No Aepoing Untwe elzey en rt CeargeFATo@avige gov ar Faxst kne}03S-2003,
Report By: Agency: Report Date: ) Checked By: Date Checked:
JAMES, J. #0172 GSPB\POST 6 05/0119 PARKER, C.6. #0134 OS/06/19

 

 
Cassel ZtewOe wis Daeumeant4i4l Ariens RageBorta

Page 3 of 3

 
  

PUBEIE ELE] ci ABest eM ee rice ep Piet sts ee

 

a
AGT 7 SRLS)

 

1-985 Southbound

 

 

 

 

 

 

a B a fi & B [-885 Northbound
Casel2hovOKsviwilis Doounentdt11 AilieeOes20s2401 Reaggsd4oiia

Narrative:

Vehicle 1 and vehicle 2 were both traveling north on I-985 in the left lane. Vehicle 2 was slowing for
traffic ahead while vehicle 1 was following too closely, causing its front to strike vehicle 2 in the rear.
After impact vehicle 2 was slowing to stop while vehicle 1 front stayed against the rear of vehicle 2 in
the left lane of 1-985. Driver 1 then either kept his foot on the accelerator or the accelerator of vehicle 1
stuck, causing the front tires to spin. Vehicle 1's front tires caught fire and disintegrated.

Note: Driver 1 stated he saw smoke coming from his hood prior to colliding with vehicle 2.
Note: Driver 2 stated vehicle 1 struck his vehicle in the rear multiple times before he stopped.

This investigation was recorded on 172 USB Perm# 42808.
